Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 263-281, 320-321 and 323-325 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  Please update status of the parent application US Patent Application No. 16/532,247 now US Patent No. 11116808.

Drawings
The drawings in this application have been accepted.

Information Disclosure Statement
The information disclosure statements filed 7/16/2021 and 6/23/22 have been considered. Initialed copies are enclosed.

Claim Objections
Claims 280-281, 320-321 and 323-325 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 280-281, 320-321 and 323-325 have not been further treated on the merits.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 263-279 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are drawn to:
Claim 263: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for complete resolution of a common wart at a cumulative dose of 2.5 units of potency of said Candida albicans and secreted antigens.Claim 264: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for partial resolution of a common wart at a cumulative dose of 5 units of potency of said Candida albicans and secreted antigens.Claim 265: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for reducing the diameter of a common wart by at least 50% at a cumulative dose of 1 unit of potency of said Candida albicans and secreted antigens.Claim266: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for partial resolution of each of a plurality of common warts at a cumulative dose of 5 units of potency of said Candida albicans and secreted antigens.Claim 26: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for reducing the diameter of each of a plurality of common warts by at least 50% at a cumulative dose of 1 unit of potency of said Candida albicans and secreted antigens.Claim 268: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for complete resolution of a non-common wart at a cumulative dose of 5 units of potency of said Candida albicans and secreted antigens.Claim 269: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for complete resolution of a previously treated common wart at a cumulative dose of 5 units of potency of said Candida albicans and secreted antigens.Claim 270: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for delaying the reappearance of said common wart upon resolution at a cumulative dose of 2.5 units of potency of said Candida albicans and secreted antigens.

The claims are drawn to the use of a filtered extract of C. albicans and secreted antigens derived from any strain of C. albicans to treat common warts, non-common warts, delaying occurrence of non-common wart, resolving common wart  or delaying reappearance of common wart.
 The use of the filtered extract of C. albicans and secreted antigens thereof are recited at various cumulative dose of units of potency.
The filtered extract of C. albicans and secreted antigens thereof is derived from any C. albicans strain.
 The specification starting at paragraph 78 disclose that a unit of potency in accordance with the present disclosure is defined by a relative potency (RP) compared to a reference standard Candida albicans extract and that a compound determined to have a relative potency of 1 compared to the standard is assigned to have a potency of 1 unit per mL. Relative potency is determined in a female IAF Hairless guinea pig (Crl:HA-HO) model, compared to a standard Candida albicans extract that is capable of eliciting an induration response ≥ 5 mm in an immunologically competent person at 48 hours after a 0.1 mL injection. The specification disclose in paragraph 86 that a relative potency of 1 denotes that a test sample has the same potency as the reference standard.
Thus, the unit of potency is therefore empirically measured for the filtered extract C. albicans and secreted antigens thereof and compared to a reference standard extract.
The claims require a genus of filtered extract of C. albicans and secreted antigens and said genus is defined by unit of potency and can be derived from any strain of C. albicans.
The specification disclose the production of a composition comprising a sterile filtrate of Candida albicans and secreted antigens from a combination of two strains of C. albicans PTA-126019 and PTA-126020 (paragraph 171).
In example 3, starting paragraph 182 the specification disclose that at a dose of 0.5 unit of potency a maximum of 10 injections (cumulative dose of 5.0 units of potency) are used for intralesional injection of common wart or until all injectable common warts exhibit a complete response, if it occurs before all 10 injections are used and that this treatment is effective for completely resolving all primary injected warts including those previously treated with cryotherapy.
Example 4 disclose treating common warts by infection to multiple warts and disclose the unit of potency per dose 0.3 units per injection maximum injections per visits a maximum of 10 injections (cumulative dose of 5.0 units of potency) are used for intralesional injection of common wart or until all injectable common warts exhibit a complete response, if it occurs before all 10 injections visits.
	The specification only reduces to practice the unit of potency for filtrate of Candida albicans and secreted antigens from a co-culture of a combination of two strains of C. albicans PTA-126019 and PTA-126020 wherein the filtered extract of C. albicans and secreted antigens thereof was used for treating common warts.
The genus of filtered extract of C. albicans and secreted antigens is defined by potency and function. However,  a representative number of the members of the genus of filtered extract of C. albicans and secreted antigens having the recited cumulative dose of units of potency for treating common warts or treating non-common warts as claimed has not been described.
With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries.").
Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").
The disclosure of filtered extract of Candida albicans and secreted antigens from a co-culture of a combination of two strains of C. albicans PTA-126019 and PTA-126020 and the potency thereof  is not representative of the genus of filtered extract of Candida albicans and secreted antigens having the recited cumulative dose of units of potency for treating common warts or  non-common warts as claimed.
This is because the potency of filtrates from each Candida albicans has to be empirically measured, for example, as set forth in the specification at paragraph 78.
Furthermore, different C. albicans strains vary in their susceptibility to breakage, an important property in extract production. See Savolainen et al. Allergy 1998: 53: 359-366 at p. 359 column 2. In addition, Savolainen et al teach that there is allergenic variability of different strains of C. albicans and there is varying proportions of allergens demonstrated in the different strains of C. albicans and thus the starting source material for extract production should be a pool of individual strains, which all should be analyzed prior to pooling and special attention should be paid to the selection of C. albicans strains, and a parameter such as the breakability of the strain should be considered. See Savolainen et al. Int Arch Allergy Immunol 1989; 90:61–66 at abstract and under introduction, cited in IDS.
Thus, the potency of a filtered extract of a C. albicans strain and secreted antigens has to be determined and tested for treating common warts, treating non-common warts, or delaying the reappearance common wart as claimed in the intended use of the medicament.
Possession of such members of said genus may not be shown by merely describing how to obtain possession of members of the claimed genus having the recited potency. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  This is because the written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. 
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. See MPEP 2163.02. 
	In view of the above considerations, the claims do not comply with the written description requirement and therefore, Applicants as of the effective filing date were only in possession of filtered extract of Candida albicans  and secreted antigens thereof derived from the co-culture of two strains of C. albicans ATCC Accession No. PTA-126019 and PTA-126020 having the recited cumulative dose of units of potency for  complete or partial resolution of common warts, treating non-common warts, delaying reappearance of non-common wart, and for reducing diameter of comment wart.




Claims  263-279 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a  medicament comprising filtered extract of C. albicans and secreted antigens formulated for a complete or partial resolution of a common wart, for reducing the diameter of a common wart, for complete resolution of a non-common wart or for delaying the reappearance of a  common wart  at the recited cumulative dose unit of potency wherein the filtered extract of Candida albicans  and secreted antigens thereof are derived from the co-culture of two strains of C. albicans ATCC Accession No. PTA-126019 and PTA-126020;
does not reasonably provide enablement for a  medicament comprising filtered extract of C. albicans and secreted antigens formulated for a complete or partial resolution of a common wart, for reducing the diameter of a common wart, for complete resolution of a non-common wart or for delaying the reappearance of said common wart  at the recited cumulative dose unit of potency wherein the filtered extract of Candida albicans  and secreted antigens thereof are derived from other strains of C. albicans or a derived from single culture of C. albicans ATCC Accession No. PTA-126019  or single culture of PTA-126020
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This is a scope of enablement rejection.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 
Nature of the Invention
The claims are drawn to:
Claim 263: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for complete resolution of a common wart at a cumulative dose of 2.5 units of potency of said Candida albicans and secreted antigens.Claim 264: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for partial resolution of a common wart at a cumulative dose of 5 units of potency of said Candida albicans and secreted antigens.Claim 265: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for reducing the diameter of a common wart by at least 50% at a cumulative dose of 1 unit of potency of said Candida albicans and secreted antigens.Claim266: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for partial resolution of each of a plurality of common warts at a cumulative dose of 5 units of potency of said Candida albicans and secreted antigens.Claim 26: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for reducing the diameter of each of a plurality of common warts by at least 50% at a cumulative dose of 1 unit of potency of said Candida albicans and secreted antigens.Claim 268: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for complete resolution of a non-common wart at a cumulative dose of 5 units of potency of said Candida albicans and secreted antigens.Claim 269: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for complete resolution of a previously treated common wart at a cumulative dose of 5 units of potency of said Candida albicans and secreted antigens.Claim 270: A medicament comprising a filtered extract of Candida albicans and secreted antigens formulated for delaying the reappearance of said common wart upon resolution at a cumulative dose of 2.5 units of potency of said Candida albicans and secreted antigens.

The claims are drawn to the use of a filtered extract derived from any strain of C. albicans and secreted antigens for a complete or partial resolution of a common wart, for reducing the diameter of a common wart, for complete resolution of a non-common wart or for delaying the reappearance of said common wart

Breadth of the claims 
The filtered extract of C. albicans and secreted antigens is derived from any C. albicans strain.

Guidance in the specification and working examples
The specification disclose the production of a composition comprising a sterile filtered extract of Candida albicans and secreted antigens derived from a co-culture of a combination of two strains of C. albicans PTA-126019 and PTA-126020 (paragraph 171).
In example 3, starting paragraph 182 the specification disclose that at a dose of 0.5 unit of potency a maximum of 10 injections (cumulative dose of 5.0 units of potency) are used for intralesional injection of common wart or until all injectable common warts exhibit a complete response, if it occurs before all 10 injections are used and that this treatment is effective for completely resolving all primary injected warts including those previously treated with cryotherapy.
Example 4 disclose treating common warts by infection to multiple warts and disclose the unit of potency per dose 0.3 units per injection maximum injections per visits a maximum of 10 injections (cumulative dose of 5.0 units of potency) are used for intralesional injection of common wart or until all injectable common warts exhibit a complete response, if it occurs before all 10 injections visits.
	The specification only reduces to practice the unit of potency for filtered extract of Candida albicans and secreted antigens from a co-culture of a combination of two different strains of C. albicans PTA-126019 and PTA-126020 wherein the filtered extract therefore was used for treating common warts.

State of the Art and Predictability of the Art and Amount of experimentation Necessary
The specification does not correlate the potency of filtered extract of C. albicans and secreted antigens from one strain with complete or partial resolution of a common wart, for reducing the diameter of a common wart, for complete resolution of a non-common wart or for delaying the reappearance of said common wart.
It is unpredictable that a composition comprising a filtered extract of C. albicans and secreted antigens from only one strain would have the potency for complete or partial resolution of a common wart, for reducing the diameter of a common wart, for complete resolution of a non-common wart or for delaying the reappearance of said common wart.
This is because different C. albicans strains vary in their susceptibility to breakage, an important property in extract production. See Savolainen et al. Allergy 1998: 53: 359-366 at p. 359 column 2 cited in IDS. In addition, Savolainen et al teach that there is allergenic variability of different strains of C. albicans and there is varying proportions of allergens demonstrated in the different strains of C. albicans and thus the starting source material for extract production should be a pool of individual strains, which all should be analyzed prior to pooling and special attention should be paid to the selection of C. albicans strains, and a parameter such as the breakability of the strain should be considered. See Savolainen et al. Int Arch Allergy Immunol 1989; 90:61–66 at abstract.
It would take a large quantity of experimentation to determine the potency of a filtered extract of C. albicans and secreted antigen derived from each of the known (as of the effective filing date)  strains of C. albicans  and determining which composition comprising a filtered extract and secreted antigens is useful alone or in combination  for the complete or partial resolution of a common wart, for reducing the diameter of a common wart, for complete resolution of a non-common wart or for delaying the reappearance of said common wart.
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  "The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling". Physiological activity can be considered inherently unpredictable. Thus, Applicant assumes a certain burden in establishing that inventions involving physiological activity are enabled. See MPEP 2164.03.
In conclusion, the specification is only enabling for use of the medicament comprising a filtered extract of C. albicans  for complete or partial resolution of a common wart, for reducing the diameter of a common wart, for complete resolution of a non-common wart and for delaying the reappearance of said common wart upon resolution at the recited cumulative dose units of potency, wherein said medicament is  composition comprising a filtered extract of Candida albicans  and secreted antigens thereof derived from the co-culture of the two strains of C. albicans ATCC Accession No. PTA-126019 and PTA-126020.




Status of the Claims
Claims 263-279 are rejected. Claims 280-281, 320-321 and 323-325 are objected to for being improper multiple dependent and have NOT been further treated on the merits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645